

Exhibit 10.4
BROADCOM CORPORATION
PERFORMANCE BONUS PLAN
(as amended and restated October 19, 2014)


I.    PURPOSES OF THE PLAN
A.    The Broadcom Corporation Performance Bonus Plan (the “Plan”) is intended
to promote the interests of Broadcom Corporation (the “Company”) and its
shareholders by establishing a compensation program to provide key employees
with incentive awards tied to the achievement of goals relating to the
performance of the Company and/or the achievement of individual performance
goals.
B.    The Plan, as amended and restated on October 19, 2014, shall be and remain
in effect for each calendar year beginning with 2014 and continuing thereafter
unless and until amended or terminated in accordance with Section VI.B. hereof.
Each calendar year for which the Plan is in effect shall be designated a “Plan
Year,” and bonuses may be earned under the Plan on the basis of the Company’s
performance for each Plan Year.
II.    PLAN ADMINISTRATION
A.    The Plan shall be administered by the Compensation Committee of the
Company’s Board of Directors, provided, however, that with respect to Plan
participants who are not officers of the Company elected or appointed as such by
the Company’s Board of Directors (“Officers”), the Compensation Committee may
delegate authority to administer the Plan to a subcommittee of the Compensation
Committee and/or one or more Officers of the Company (in any case, the “Plan
Administrator”). The Compensation Committee may re-vest in itself at any time
any authority so delegated. The Plan Administrator shall have full power and
authority (subject to the express provisions of the Plan) to:
(i)    establish the specific performance objectives that must be attained for
each Plan Year at one or more designated levels (e.g. threshold,
above-threshold, target and above-target);
(ii)     establish the maximum bonus pool to be paid in total under the Plan for
each Plan Year.
(iii)     set the bonus potential for each eligible participant at each
designated level of performance; and
(iv)    approve the actual bonus (if any) to be paid to each participant.
B.    The Plan Administrator shall also have full power and authority to
interpret and construe the provisions of the Plan and adopt rules and
regulations for the administration of the Plan.



--------------------------------------------------------------------------------



C.    Decisions of the Plan Administrator shall be final and binding upon all
parties who may have an interest in the Plan or any bonus amount payable under
the Plan.
III.    ELIGIBILITY AND PARTICIPATION
A.    The individuals eligible to participate in the Plan shall be limited to
(i) all employees of the Company (or its subsidiaries) at the level of Director
or above and (ii) any other employees of the Company (or its subsidiaries)
identified by management as key contributors to the Company’s growth and
financial success and selected for participation in the Plan, subject to the
approval the Company’s Chief Executive Officer and the Plan Administrator. All
Section 16 Officers shall be eligible to participate in this Plan. However, if a
Section 16 Officer is selected for participation in the Executive Officer Bonus
Plan for any given Plan Year, then that Section 16 officer shall not be eligible
to participate in this Plan for that same Plan Year.
B.    An individual selected for participation in the Plan shall cease to be a
participant and shall not be entitled to any bonus payment under the Plan for a
given Plan Year if that participant ceases Employee status for any reason prior
to the date that bonuses for that Plan Year are paid under the Plan (the
“Distribution Date”); provided, however, that the following participants may, in
the Plan Administrator’s sole discretion, receive all or a portion of the bonus
to which they would otherwise be entitled pursuant to the provisions of Articles
IV and V below for that Plan Year had they continued in Employee status through
such Distribution Date:
(i)    any participant who ceases Employee status prior to the Distribution Date
by reason of death or Disability; provided, however, that such individual shall
at a minimum be paid on the Distribution Date a pro-rated portion of the
individual bonus to which he or she would have otherwise become entitled
pursuant to Articles IV and V on the basis of the bonus pool established in
accordance herewith for the Plan Year in which such death or Disability occurs
and his or her department’s allocation of such bonus pool, with such pro-ration
to be in accordance with such individual’s period of active service within such
Plan Year; and
(ii)     any participant whose Employee status terminates under special
circumstances that warrant, in the Plan Administrator’s sole discretion, a full
or pro-rated bonus award under the Plan for the applicable Plan Year.
In addition, a full or pro-rated bonus shall be paid to any participant whose
Employee status terminates under circumstances that entitle that individual to
such a full or pro-rata bonus for the applicable Plan Year pursuant to the
express terms of any agreement or arrangement to which that individual and the
Company are parties. Any bonus that remains payable to a participant following
such participant’s termination of Employee status in accordance with this
Section III.B shall be payable to such participant (or such participant’s
estate) at such time as bonuses are paid generally to plan participants for the
relevant Plan Year, but in any event, no later than March 15th of the year
following the relevant Plan Year.
C.    For purposes of this Article III, the following definitions shall be in
effect:



--------------------------------------------------------------------------------



(i)    A participant shall be deemed to continue in “Employee” status for so
long as that individual remains in the employ of the Company or any subsidiary
of the Company.
(ii)    A participant shall be deemed to have ceased Employee status by reason
of a “Disability” if such cessation of Employee status is occasioned by his or
her inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or longer.
(iii)    A “Section 16 Officer” shall mean any executive officer of the Company
who is subject to the short-swing profit liability provisions of Section 16 of
the Securities Exchange Act of 1934, as amended.
(iv)    Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a “subsidiary”
of the Company, provided that each such corporation (other than the last
corporation in the unbroken chain) owns, at the time of determination, stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
D.    A participant who is absent from active Employee status for a portion of a
Plan Year by reason of an authorized leave of absence shall not be deemed to
have ceased Employee status during the period of that leave. However, any bonus
to which such participant may otherwise become entitled under the Plan for that
Plan Year may be pro-rated based on the portion of the Plan Year during which
that individual is in active working status and not on such leave of absence,
unless the Plan Administrator otherwise deems it appropriate under the
circumstances to provide that individual with a full bonus for the Plan Year.
IV.    DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL BONUS POOL AMOUNTS
A.     Participants will be eligible to receive cash awards under the Plan for
each Plan Year for which one or more performance objectives established for that
Plan Year by the Plan Administrator are attained. The Plan Administrator shall,
as soon as practicable at the beginning of each Plan Year, establish the
specific performance objectives for that Plan Year.
B.    For the Plan Year ended December 31, 2007, the applicable performance
objectives were set on the basis of the following measures: (i) net revenue,
(ii) non-GAAP gross margin, (iii) non-GAAP operating margin, (iv) non-GAAP
earnings per share and (v) non-GAAP free cash flow. In determining whether the
non-GAAP measures under clauses (ii), (iii), (iv) and (v) were attained, the
Plan Administrator applied the dollar amounts that the Company reported for
those items in accordance with U.S. generally accepted accounting principles
(“GAAP”), as adjusted for certain non-cash, non-recurring, extraordinary and
other items set forth in Paragraph IV.D.



--------------------------------------------------------------------------------



C.    For the Plan Year ended December 31, 2008, the Plan Administrator set the
applicable performance objectives on the basis of the following measures: (i)
net revenue; (ii) non-GAAP earnings per share and (iii) working capital, as
measured by days sales outstanding and inventory turns. In determining whether
the non-GAAP measures under clauses (ii) and (iii) were attained, the Plan
Administrator applied the dollar amounts that the Company reported for those
items in accordance with GAAP as adjusted for certain non-cash, non-recurring,
extraordinary and other items set forth in Paragraph IV.E. Each of the three
performance objectives for the 2008 Plan Year was measured separately in terms
of actual level of attainment and weighted as follows in determining the actual
dollar amount of the total bonus pool: (i) the net revenue objective at 0.4,
(ii) non-GAAP earnings per share objective at 0.4 and (iii) working capital
objective at 0.2.
D.    For the Plan Year ending December 31, 2009, the Plan Administrator set the
applicable performance objectives on the basis of the following measures: (i)
revenue growth (excluding extraordinary items at the discretion of the Plan
Administrator) as measured in relation to the revenue growth of one or more peer
companies or identified industry segments, (ii) net cash provided by operations
(excluding extraordinary items at the discretion of the Plan Administrator) and
(iii) corporate and individual performance and achievements, as measured and
assessed in such terms and objectives as the Plan Administrator may determine in
its sole discretion. Each of the performance objectives for the 2009 Plan Year
shall be measured separately in terms of actual level of attainment and shall be
weighted as follows in determining the actual dollar amount of the total bonus
pool: (i) relative revenue growth at forty percent (40%), (ii) net cash provided
by operations at forty percent (40%) and (iii) corporate and individual
performance and achievements as measured and assessed by the Plan Administrator
at twenty percent (20%).
E.    For each Plan Year commencing with 2010 and thereafter, the performance
objectives may include one or more of the measures used as the 2007, 2008 or
2009 Plan Year performance objectives as well as such other performance
objectives as the Plan Administrator may determine, which may include, but are
not limited to, one or more of the following:  (i) return on total shareholder
equity; (ii) net income or operating income; (iii) earnings before interest,
taxes, deprecation, amortization and stock-based compensation costs, or
operating income before depreciation and amortization; (iv) return on assets,
capital or investment; (v) market share in one or more markets; (vi) cost
reduction goals; (vii) budget comparisons; (viii) implementation or completion
of projects or processes strategic or critical to the Company’s business
operations; (ix) measures of customer satisfaction; (x) the formation of joint
ventures, research and development collaborations, marketing or customer service
collaborations, or the completion of other corporate transactions intended to
enhance the Company’s revenue or profitability or expand its customer base; (xi)
completion of project milestones; and (xii) any combination of, or a specified
increase in, any of the foregoing provided, however, that the Plan Administrator
may, in its discretion, specify certain adjustments to any performance
objectives to exclude from the calculation of those performance objectives such
items as the Plan Administrator may determine, which may include, but are not
limited to, one or more of the following: certain charges related to
acquisitions, stock-based compensation, employer payroll tax expense on certain
stock option exercises, settlement costs, restructuring costs, gains or losses
on strategic investments, non-operating gains, certain other non-cash charges,
valuation allowance on deferred tax assets, and the related income tax effects,
purchases of property and equipment, and any extraordinary non-recurring items
as described in



--------------------------------------------------------------------------------



FASB ASC Topic 225. In addition, performance objectives may be based upon the
attainment of specified levels of the Company’s performance relative to the
performance of other entities and may also be based on the performance of any of
the Company’s business groups or division thereof or any parent or subsidiary.
The Plan Administrator may substitute a similar performance metric in the event
the Plan Administrator believes the prescribed external comparators may be
compromised or provide incorrect conclusions.
F.    For each performance objective, the Plan Administrator may establish
various designated levels of attainment including: threshold, above-threshold,
target and above-target levels of attainment.
G.    The Plan Administrator shall also establish the maximum bonus pool,
subject to Section IV.H below, to be paid in total under the Plan for each
designated level of performance for a Plan Year.
H.    The actual bonus pool for each Plan Year shall be determined by the Plan
Administrator in whole or in part on the basis of the Company’s actual
performance relative to each of the performance objectives established for that
Plan Year; provided, however, that the Plan Administrator shall have the full
power and authority to increase or decrease the total actual bonus pool as so
determined for any Plan Year as it deems appropriate or advisable. Accordingly,
for any Plan Year, the actual bonus pool may, in the Plan Administrator’s
discretion, be funded in an amount that exceeds the maximum bonus pool that
would otherwise result solely on the basis of the attained level of the
applicable performance objectives for that Plan Year. Each performance objective
shall be measured separately in terms of actual level of attainment and shall be
weighted, equally or in such other proportion as the Plan Administrator shall
determine at the time such performance objectives are established, in
determining the actual total bonus pool. For example, if five (5) performance
objectives are established and weighted equally, then each of those objectives
attained at target level will contribute to the total bonus pool for the Plan
Year in an amount equal to twenty percent (20%) of the total bonus pool payable
at target level for that Plan Year, and each objective attained at above-target
level will contribute to the total bonus pool for that Plan Year in an amount
equal to twenty percent (20%) of the total bonus pool at above-target level. If
the actual level of attainment for any performance objective is between two
specified levels, then the bonus amount attributable to that performance
objective shall be interpolated on a straight-line basis or on such other basis
as determined by the Plan Administrator prior to the start of that Plan Year.
The dollar amount of the actual bonus pool shall be determined by the Plan
Administrator as soon as administratively practicable following the public
release of the Company’s unaudited financial results for the applicable Plan
Year.
V.    INDIVIDUAL BONUS AWARDS
A.    The actual bonus award to be made to each participant shall be determined
by the Plan Administrator (which Plan Administrator may, with respect to certain
participants, be a delegate of the Compensation Committee, as provided under
Section II.A above). Accordingly, the actual bonus award for each participant
may be more or less than the individual bonus pool allocation that would
otherwise be established for that participant based solely on the attained level



--------------------------------------------------------------------------------



of the performance objectives in effect for the Plan Year to which that bonus
relates, and/or may be reduced to zero in the Plan Administrator’s sole
discretion.
B.    Except as otherwise provided in Paragraph III.B, no participant shall
accrue any right to receive a bonus award under the Plan unless and until that
participant remains in Employee status through the Distribution Date.
Accordingly, no bonus payment shall be made to any participant who ceases
Employee status prior to the Distribution Date, provided, however, that the
provisions of Paragraph III.B shall govern the bonus entitlement of participants
whose Employee status terminates under the various circumstances set forth in
those provisions.
C.    Subject to the payment provisions of Section III.B above, the Distribution
Date for the individual bonus amount payable to each participant for a
particular Plan Year shall occur as soon as practicable following the completion
of that Plan Year and the Plan Administrator’s determination of the actual
performance levels for that Plan Year, but in no event shall such Distribution
Date occur at any time after the last day of the calendar year immediately
succeeding such Plan Year
D.    All bonus payments shall be made in cash, subject to the Company’s
collection of all applicable federal, state and local income and employment
withholding taxes.
VI.    GENERAL PROVISIONS
A.    The Plan and all rights hereunder shall be construed, administered and
governed in all respects in accordance with the laws of the State of California
without resort to its conflict-of-laws provisions. If any provision of the Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.


B.    The Plan Administrator may at any time amend, suspend or terminate the
Plan.
C.    Neither the action of the Company in establishing or maintaining the Plan,
nor any action taken under the Plan by the Plan Administrator, nor any provision
of the Plan itself shall be construed to grant any person the right to remain in
Employee status for any period of specific duration, and each participant shall
at all times remain an Employee at-will and may accordingly be discharged at any
time, with or without cause and with or without advance notice of such
discharge.


D.    Should a participant die before payment is made of the actual bonus to
which he or she becomes entitled under the Plan, then that bonus shall be paid
to the executor or other legal representative of his or her estate.
E.    No participant shall have the right to transfer, alienate, pledge or
encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law.



--------------------------------------------------------------------------------



F.    The terms and conditions of the Plan, together with the obligations and
liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
G.    No amounts accrued or earned under the Plan shall actually be funded, set
aside or to otherwise segregated prior to actual payment. The obligation to pay
the bonuses that actually become due and payable under the Plan shall at all
times be an unfunded and unsecured obligation of the Company. Participants shall
have the status of general creditors and shall look solely and exclusively to
the general assets of the Company for payment.
H.    Any disputes between the Company and a participant arising out of or
relating to the Plan, his or her entitlement to any bonus award hereunder or the
amount or method of payment of such award shall be settled exclusively by
binding arbitration to be held in the county in which the participant is (or has
most recently been) employed by the Company (or any subsidiary) at the time of
such arbitration. The arbitration proceedings shall be governed by (i) the
national rules of the American Arbitration Association then in effect for the
resolution of employment disputes and (ii) the Federal Arbitration Act. The
decision of the arbitrator shall be final and binding on the parties to the
arbitration and shall be in lieu of the rights those parties may otherwise have
to a jury trial.
I.    This Plan contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes any prior written or oral agreements.
No party shall be bound by any representations, promises, or statements
including any made during any discussions or negotiations concerning the subject
of this Plan, unless such are specifically set forth in this Plan.

